HOBSON, Judge
(concurring specially).
I concur with my colleague, Judge Mann, that the judgment appealed should be affirmed. However, I feel that we are precluded from testing the sufficiency of the evidence by the recent opinions of our Supreme Court in the cases of State v. Wright, Fla.1969, 224 So.2d 300, and State v. Owens, Fla.1970, 233 So.2d 389, as well as other cases which hold that a motion for new trial based on the alleged insufficiency of the evidence must be filed as a prerequisite to any review of such alleged insufficiency by an appellate court.
I would, therefore, affirm the judgment without reviewing the sufficiency of the evidence.